Waite, J.
The first question is, whether the plaintiffs are entitled to have the mistake in the mortgage deed given to them by the defendant, corrected. It is alleged by them, and found by the court, that by mere mistake of the person who drew the deed, the provision that it should be void upon the payment of the notes according to their tenor, was omitted, contrary to the meaning and intention of the parties. That such a mistake may be corrected, by a court of chancery, has been too often decided, to be now questioned. Chamberlain v. Thompson, 10 Conn. R. 25. Carter v. Champion, 8 Conn. R. 259. Watson & al v. Wells, 5 Conn. R. 548. Smith v. Chapman & al. 4 Conn. R. 344.
Indeed, the general principle is not denied ; but it is claimed, that it ought not to be done, in the present case, unless the plaintiffs will consent to the correction of that which is claimed to be a mistake on the part of the defendant. What the merits of that claim are, will hereafter be considered.
2. Another question has been discussed, by the counsel, relating to the construction of the will of Asa Irish, the grand-father of the defendant — whether under it she took a contingent or a vested interest in the property by her mortgaged to the plaintiffs. But a decision of this question, in the present case, is unnecessary ; for the rule is, that if the mortgagees take any interest whatever, which is still subsisting, they are entitled to a decree of foreclosure of that estate, as against the mortgagor. Williams v. Robinson & al. 16 Conn. R. 517.
Now, it is admitted, that Martha Haviland took, under the will of her father, an estate for her life: that estate has been conveyed to the defendant, and by her mortgaged to the plaintiffs. The mother is still living, so that the plaintiffs have, at least, an estate for the life of the mother, independent of the estate, whatever it may be, devised to the defendant. Whether therefore the defendant, by her mortgage deed, conveyed to the plaintiffs an estate in fee, or only an estate for the life of the mother, they are equally entitled to a decree *108in their favour. The court, upon bills for a foreclosure, will not ordinarily go into an enquiry as to the quantity of estate mortgaged ; especially where there are other persons, not before the court, who may be interested in the question.
3. But the principal ground for defence is, that the defendant acted under a mistake and misapprehension ofher rights, and was therefore induced to execute covenants and promissory notes, which she would not have done, had she understood her title. Admitting the fact to be so, have these plaintiffs so conducted that they are to suffer in consequence ?
The court has found, that her father had become embarrassed in his affairs ; that his property had been attached ; and the plaintiffs and other creditors met at his house, at his request, for the purpose of receiving propositions, with a view of relieving him from his embarrassments. It was proposed to them, by a counsellor at law, in behalf of the defendant and her father, that the plaintiffs should assume his debts, and discharge theirs against him ; and that the defendant would give her promissory notes, payable in two years, for the amount so assumed and discharged; and that the father and his wife would release to the defendant their interest in the mortgaged premises, and she would mortgage the same to the plaintiffs in fee-simple, by deed with the usual covenants. The plaintiffs being informed, by the defendant’s counsel, that they should thereby obtain a good title to the mortgaged premises, accepted the proposition ; and the notes and deed were accordingly given by the defendant.
Upon what principle, then, are these plaintiffs to suffer f They practiced no fraud, made no representations to induce the defendant to act. They acted upon the representations made by the defendant through her counsel, and were thereby induced to part with their property, relying upon the security given by the defendant, which they were assured was good. Every fact material in the case was within the defendant’s knowledge. The will of her grand-father was before her ; and she was acting under the advice of counsel and her nearest relatives.
What reason, then, had these plaintiffs to doubt the assurances made to them ? If there was any mistake on the part of the defendant, it was a mistake as to the law, for which a court of chancery can grant her no relief.
*109Were the defendant disposed to place the plaintiffs in the condition in which they were when the arrangement was. made, there would be more justice in her claim. But this she does not propose. Indeed, this is in substance all they ask. They simply call upon her to repay them for the property which they have parted with, at her request, and upon her assurance that they should be thus repaid. Upon doing this, she has the property which she has mortgaged restored to her, and she is absolved from all her covenants.
But this she is not satisfied with. She requires more — a sacrifice of their property for her benefit. And why 1 Because she was not rightly informed as to the state of her title. And whose fault was this ? Surely, not that of the plaintiffs, who have never deceived her. They had no reason to doubt but that, by the proposed arrangement, they would obtain, what they were assured they should, a good title, especially when she was not only willing to convey all her interest, but to give covenants as to her title.
Again, it is said, here has been undue influence, against which a court of equity will relieve, even if there has been no fraud. Had the notes and covenants been obtained by the father, for his benefit, and were he the party alone to be affected by the decree, the case might be different.
But here is no evidence of any undue influence, by these plaintiffs, or of any knowledge that such influence had been exercised by others. They, indeed, knew that the arrangement was made with a view of relieving the father from his embarrassments ; but they, at the same time, knew, that she had power to do it, if she thought proper; and as she proposed the course, without any advice or request on their part, what reason had they to doubt that the offer was not freely made ?
It is, finally, insisted, that there should be a special decree, limiting the foreclosure of the life estate to a reasonable time, and the fee to a period subsequent to the death of the mother. But we see no sufficient reason for adopting that course. The defendant has failed to show any fraud or misconduct, or any want of good faith on the part of these plaintiffs. Why then are they not entitled to a decree in the usual form?
It is said, that by the death of the defendant before her mother, the plaintiffs may lose all but the estate for the life of Mrs. Haviland. How that may be, for the reasons already *110stated, we do not determine. It is a sufficient answer to this claim, that the plaintiffs, whose business it is to take care of their interest, ask for no such decree.
The defendant having failed to show a sufficient reason, why the mistake in the deed given by her to the plaintiffs should not be corrected, our advice is, that a decree be made correcting that mistake, and allowing her a reasonable time for the redemption of the mortgaged premises.
In this opinion the other Judges concurred.
Decree for plaintiffs.